December 2 1, 2012 Filing Desk Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Form N-14 for the Calvert VP S&P 500 Index Portfolio, a series of Calvert Variable Products, Inc. (File No. 333-185528 ) Ladies and Gentlemen: Transmitted electronically herewith on behalf of Calvert Variable Products, Inc. is an amendment to Form N-14 for the Calvert VP S&P 500 Index Portfolio, pursuant to Rules 488 and 145 under the Securities Act of 1933, as amended (the “1933 Act”). The sole purpose of this filing is to include a facing page which was inadvertently omitted from the initial filing. Please feel free to contact me at 301-657-7044 with any questions about this filing. Very truly yours, /s/ Andrew K. Niebler Andrew Niebler Associate General Counsel Calvert Investments, Inc.
